     Case 1:21-cv-00332-PAB-SKC Document 3 Filed 02/03/21 USDC Colorado Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District
                                                   __________     of Colorado
                                                              District of __________

JOHN M. WELLS, individually and as trustee for The                 )
         Wells Revocable Trust, and                                )
   VALORIE WELLS, as trustee for The Wells                         )
              Revocable Trust,                                     )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 21-cv-00332-PAB
                                                                   )
            CITY OF BOULDER, and                                   )
   CHRIS MESCHUK, interim city manager, City of                    )
          Boulder, in his official capacity,                       )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) City of Boulder
                                           1777 Broadway
                                           Boulder, CO 80302




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Daniel E. Burrows
                                           Public Trust Institute
                                           98 Wadsworth Blvd. #127-3071
                                           Lakewood, CO 80226



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             02/03/2021                                                                    s/ J. Torres
                                                                                       Signature of Clerk or Deputy Clerk
      Case 1:21-cv-00332-PAB-SKC Document 3 Filed 02/03/21 USDC Colorado Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 21-cv-00332-PAB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
